DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.

Response to Amendment
This action is in response to the remarks filed on 11/20/2020.
The amendments filed on 11/20/2020 have been entered. Accordingly, claims 1-20 and 30 remain pending and claims 21-29 are cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite manipulating the data e.g. dividing/selecting/calculating/using/progressing and selecting [parameters] that are merely abstract ideas. 
The limitations of dividing/selecting/calculating/using/progressing and selecting are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of [generic computer] components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind or on a piece of paper with a simple pen since these data appear to be a previously obtained data in the absence of positively obtaining the data with necessary apparatus and acquiring step. For example, claims merely and broadly recite dividing a representation into segments, selecting a segment, calculating a max diameter, finding a max diameter of the diameters of the segments and selecting a best outcome. Yet, for the “by a processor” (in only claim 11) language, the steps in the context of this claim encompasses the user manually (in mind or on a piece of paper with a simple pen) calculating and making a decision. Similarly, the other limitations, as drafted, are processed that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (on a piece of paper with a simple pen) but for the recitation of generic computer components. For example, but for the “by a processor” language (in claim 11), in the context of this claim encompasses the user thinking that the most-used icons should be ranked higher than the least-used icons. If a claim limitation, under itsbroadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element – using a processor to perform both the ranking and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

The depending claims also recite similar mental processes along with additional elements that do not that are sufficient to amount to significantly more than the judicial exception and similarly do not integrate the abstract idea into a practical application.
s 1-6, 9-16, 19-20 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt et al (US 20110071404, March 24, 2011, applicant submitted prior art), (hereinafter “Schmitt”) in view of Kassab et al (US20110282586, 2011-11-17, cited in the IDS), (hereinafter “Kassab”) and Binkert et al (US20030200120, 2003-10-23), (hereinafter “Binkert”).
Regarding the claim 1, Schmitt teaches a method and apparatus for sizing a stent for placement in a lumen of an artery (“new methods for optimization of stent sizing and positioning based on measurements derived from intravascular images” [0013]; “the parameters of vessel size and blood flow resistance are calculated, the present invention also provides methods for optimizing stent choice and placement automatically or semi-automatically via interactive commands” [0113]) comprising: 
a processor having imaging data for the blood vessel, the processor executing a program having the steps (“automated computer-based method of evaluating a region of a lumen” [0015]; “the method includes comprises the steps of generating a mask of the OCT lumen image using a computer” [0017]):
dividing a representation of the artery into a plurality of segments (“OCT enables accurate measurement of the shape and dimensions of the vessel lumen over the length of the lesion and its adjacent reference segments” [0012]; “collecting a set of data regarding a vessel segment of length” [0015]; “automatically locating a lumen boundary at a position in a vessel of interest ….measuring the diameter of the vessel” [0059]; “identify stenotic and normal vessel segments,…the software shows the cross-sectional areas calculated automatically for all frames in a sequence as a graph 
selecting a first segment from the plurality of segments and defining a maximum diameter of the lumen of the first segment (“collecting a set of data regarding a vessel segment of length” [0015]; “Dmax is set equal to the maximum diameter of the vessel measured within the imaged segment” [0116]; “the system first creates arrays of area and diameter for each cross-section along the unstented vessel” [0119]; “automatically locating a lumen boundary at a position in a vessel of interest ….measuring the diameter of the vessel” [0059]; “identify stenotic and normal vessel segments,…the software shows the cross-sectional areas calculated automatically for all frames in a sequence as a graph superimposed on the longitudinal (L)-mode image (FIG. 3)” [0060]); 
calculating a maximum diameter of a segment according to a power law (“Murray's [power] law states that the cube of the radius of a parent vessel equals the sum of the cubes of the radii of the daughters. Table 2 shows the area increase calculated by Murray's law when the branches are symmetric” [0094]; “The radius of the vessels is calculated, assuming they are circular. These radii are all multiplied by a single scale factor. The scale factor is determined by Murray's [power] law” [0096]);
using the calculated maximum diameter of the segment to find a maximum diameter of segments (“The reference area, An in Eqn. 5, is calculated differently for the two models. The cylindrically symmetric model [second method] does not have any branches, therefore An is calculated based on the average of proximal and distal areas.” [0098]);
max is set equal to the maximum diameter of the vessel measured within the imaged segment” [0116]; “the system first creates arrays of area and diameter for each cross-section along the unstented vessel” [0119]; also see [0099]-[0138] for details), 
selecting a stent for intravascular placement in the artery in response to a maximum diameter of an end proximal segment and a maximum diameter of an end distal segment of one or more landing zones for the stent within the plurality of segments (“Cross-sectional diameter and area measurements provide interventional cardiologists with useful guidance for stent sizing and placement” [0006]; “methods for optimization of stent sizing and positioning based on measurements derived from intravascular images” [0013]; “The rapid recalculation is obtained by only using algebraic equations during the stent sizing. Once the stent sizing is complete, a full computational fluid dynamics simulation may be run to obtain an even more accurate answer” [0121]), wherein the selected stent is sized for placement in the lumen of the artery to increase blood flow therein (“the pressure drop outside of the proposed stented area will increase because the flow increases with the elimination of the stenosis” [0123]).

Schmitt does not specifically point out each segment defined as a space between the branches of the artery; calculating a maximum diameter of other segments based upon the defined maximum diameter of the first segment and according to a power law; and using the calculated maximum diameter of the second segment to find a maximum diameter of another segment; selecting a stent in response to a maximum diameter of an end proximal segment and a maximum diameter of an end distal segment; and selecting a stent in response to a maximum diameter of an end proximal segment and a maximum diameter of an end distal segment.
However, in the same field of endeavor, Kassab teaches systems and methods to determine optimal diameters of vessel segments. Identifying a diameter of a first segment, a second segment of the vessel, and determining a diameter of a third segment of the vessel based upon the diameter of the first segment and the diameter of the second segment (abst). A processor is [in an automated manner] operable to determine a diameter of a third segment of a bifurcated vessel based upon a diameter of a first segment of the bifurcated vessel and a diameter of a second segment of the bifurcated vessel based upon an exponential relationship of or about 7/3 for each diameter. Receiving data indicative of the diameter of a first segment of the bifurcated vessel and the diameter of a second segment of the bifurcated vessel from a system and determined diameter of the third segment of the bifurcated vessel. In yet another embodiment, the processor is operable to determine the diameter of the third segment of the bifurcated vessel by executing a program stored on the storage medium, the program comprising program steps indicative of the exponential diameter scaling relations [0104]. The resistance scaling laws (Equations #9, #12, and #13) are derived based on the relation of diameter ratio (DR=Di/Di-1) [0098]. Also see the calculations of the maximum diameter (Dmax) in eq. 2 [0057], eq. 9 [0085], eq. 11 [0092], eq. 12-13 [0093]-[0095], eq. 14 [0107], eq. 23 [0127], eq. 27 [0129].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Schmitt with calculating a maximum diameter of a other segments based upon the defined maximum diameter of the first segment and according to a power law; and using the calculated maximum diameter of the second segment to find a maximum diameter of another segment as taught by Kassab because it would help to determine the optimal diameter of a segment of a vessel to ensure optimal flow through based on the diameters of the other two segments of the vessel (see [0011] of Kassab).

The above noted combination does not teach selecting a stent in response to a maximum diameter of an end proximal segment and a maximum diameter of an end distal segment.
assess the diameter of the aneurysmal portions of the aortic system, the diameter and length of the non-aneurysmal proximal neck for anchoring the stent, the diameter and length of the distal aortic/iliac neck, and the total length of the prosthesis required for spanning the length of the aneurysm with fixation into normal arterial tissue proximally and distally of the aneurysm [0007]. Upon the collected measurements and physician options, the stent graft is included in the graphic of the patient's vessels based upon the dimensions collected. This allows the physician to evaluate whether the stent graft is suitable for use in the patient [0075]. FIG. 8 is an example of an aortic aneurysm graphic and a definition of the various lengths and diameters used in characterizing the aneurysm and the vessels [0050]. TABLE 1 presents (notice all the diameters) a description of each reference numeral in FIG. 8 and a default size that is used to generate the initial 2D aortic aneurysm graphic 790 in real-time graphic region 302A [0106]. For maximum diameter of the aneurysm Dmax in second data window 1132. The entered value is checked to determine whether the entered value is within a range of valid values for maximal diameter of the aneurysm 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with selecting a stent in response to a maximum diameter of an end proximal segment and a maximum diameter of an end distal segment as taught by Binkert because it would help to ease the complication of the selection of the best stent graft for the patient ([0011] of Binkert).

Regarding the claims 2 and 12, Schmitt teaches the maximum diameter of a segment is determined in response to a measured diameter of the segment, a calculated diameter of the segment and a quality value of the segment (“collecting a set of data regarding a vessel segment of length” [0015]; “Dmax is set equal to the maximum diameter of the vessel measured within the imaged segment” [0116]; “the system first creates arrays of area and diameter for each cross-section along the unstented vessel” [0119]; also see [0099]-[0138] for details).

Regarding the claims 3 and 13, Schmitt teaches the power law is: Dε(i+1)= Dε(i) + Dbε (i) wherein D is the diameter of the segment, Db is a diameter of a branch and F is an exponent (“Murray's law states that the cube of the radius of a parent vessel equals the sum of the cubes of the radii of the daughters” [0094]).

Regarding the claims 4 and 14, Schmitt teaches ε has a value between about 2.0 and about 3.0 (“Murray's law states that the cube of the radius of a parent vessel equals the sum of the cubes of the radii of the daughters” [0094]) each segment being defined as the space between branches of the artery (“the arterial branches are shown as rectangular protrusions with widths proportional to the diameters of the ostia of the branches” [0048]; “The scale factor is determined by Murray's law. Murray's law is applied one branch at a time. The area remaining after the most proximal branch area is subtracted is used as the parent area for the next branch. The remaining area after Murray's law is applied to the last branch will equal the distal reference area” [0096]).

Regarding the claims 5 and 15, Schmitt teaches normalcy of the tissue is determined by a method selected from the group of automated tissue characterization, user identification and morphology (“the method is applied to the region that contains a stenotic lesion. In another embodiment, the method further comprises the step of displaying at least one numerical or graphical measure of stent length used to treat the stenotic lesion. In yet another embodiment, the step of determining the vascular resistance ratio is performed using a lumped resistor model” [0016]; “To help the user identify stenotic and normal vessel segments, in one embodiment the software shows the cross-sectional areas calculated automatically for all frames in a sequence as a graph superimposed on the longitudinal (L)-mode image” [0060]; “a stenosed branch of a coronary artery under hyperemic conditions” [0078]).



Regarding the claims 9 and 19, Schmitt teaches the method of automated tissue characterization uses frame based intensity profiles (“an intensity profile using the cleared mask; identifying the guide wire shadow region in the intensity profile; detecting a guide wire offset within the shadow region; collecting the midpoint of detected guide wires on all frame” [0019]).

Regarding the claims 10 and 20, Schmitt teaches determining a stent contact location in the artery by determining an amount of disease present in the artery (“the length of the stenosis, defined as the region between the wall angle inflection points on either side of the stenosis” [0090]; “select the length of a stent required to cover a stenotic lesion” [0112] also see [0113]-[0123]).

Regarding the claim 30, Schmitt teaches measuring an actual diameter of the second segment (“locating a lumen boundary at a position in a vessel of interest (using an OCT image or the underlying data) and from that measuring the diameter of the vessel” [0059]); selecting the greater one of the calculated maximum diameter and the ≦D≦Dmax} and stent positions {0≦x≦(L−Lfixed)} are limited to discrete values separated by clinically significant increments. Further acceleration of the optimization can be achieved by employing a multivariate look-up table of stent diameters and stent positions instead of linear arrays of variables” [0116]).

Regarding the claim 11, Schmitt teaches a method and apparatus for sizing a stent for placement in a lumen of an artery (“new methods for optimization of stent sizing and positioning based on measurements derived from intravascular images” [0013]; “the parameters of vessel size and blood flow resistance are calculated, the present invention also provides methods for optimizing stent choice and placement automatically or semi-automatically via interactive commands” [0113]) comprising: 
a processor having imaging data for the blood vessel, the processor executing a program having the steps (“automated computer-based method of evaluating a region of a lumen” [0015]; “the method includes comprises the steps of generating a mask of the OCT lumen image using a computer” [0017]):
dividing a representation of the artery into a plurality of segments (“OCT enables accurate measurement of the shape and dimensions of the vessel lumen over the length of the lesion and its adjacent reference segments” [0012]; “collecting a set of 
selecting a first segment from the plurality of segments and defining a maximum diameter of the lumen of the first segment (“collecting a set of data regarding a vessel segment of length” [0015]; “Dmax is set equal to the maximum diameter of the vessel measured within the imaged segment” [0116]; “the system first creates arrays of area and diameter for each cross-section along the unstented vessel” [0119]; “automatically locating a lumen boundary at a position in a vessel of interest ….measuring the diameter of the vessel” [0059]; “identify stenotic and normal vessel segments,…the software shows the cross-sectional areas calculated automatically for all frames in a sequence as a graph superimposed on the longitudinal (L)-mode image (FIG. 3)” [0060]); 
calculating a maximum diameter of a segment according to a power law (“Murray's [power] law states that the cube of the radius of a parent vessel equals the sum of the cubes of the radii of the daughters. Table 2 shows the area increase calculated by Murray's law when the branches are symmetric” [0094]; “The radius of the vessels is calculated, assuming they are circular. These radii are all multiplied by a single scale factor. The scale factor is determined by Murray's [power] law” [0096]);
n in Eqn. 5, is calculated differently for the two models. The cylindrically symmetric model [second method] does not have any branches, therefore An is calculated based on the average of proximal and distal areas.” [0098]);
iteratively proceeding until each segment in the plurality of segments is examined (“FIG. 21 is a flow diagram of an embodiment of a method for stent diameter and position optimization based on a user-selected stent length” [0050]) selecting a stent for intravascular placement in the artery in response to a maximum diameter of an end proximal segment and a maximum diameter of an end distal segment of one or more landing zones for the stent within the plurality of segments (“collecting a set of data regarding a vessel segment of length” [0015]; “Dmax is set equal to the maximum diameter of the vessel measured within the imaged segment” [0116]; “the system first creates arrays of area and diameter for each cross-section along the unstented vessel” [0119]; also see [0099]-[0138] for details), 
where in the selected stent is sized for placement in the lumen of the blood vessel to increase blood flow therein (“the pressure drop outside of the proposed stented area will increase because the flow increases with the elimination of the stenosis” [0123]).
Schmitt does not specifically point out each segment defined as a space between the branches of the artery; calculating a maximum diameter of other segments based upon the defined maximum diameter of the first segment and according to a power law; and using the calculated maximum diameter of the second segment to find a maximum 
However, in the same field of endeavor, Kassab teaches systems and methods to determine optimal diameters of vessel segments. Identifying a diameter of a first segment, a second segment of the vessel, and determining a diameter of a third segment of the vessel based upon the diameter of the first segment and the diameter of the second segment (abst). A processor is [in an automated manner] operable to determine a diameter of a third segment of a bifurcated vessel based upon a diameter of a first segment of the bifurcated vessel and a diameter of a second segment of the bifurcated vessel based upon an exponential relationship of or about 7/3 for each diameter. Receiving data indicative of the diameter of a first segment of the bifurcated vessel and the diameter of a second segment of the bifurcated vessel from a system and determined diameter of the third segment of the bifurcated vessel. In yet another embodiment, the processor is operable to determine the diameter of the third segment of the bifurcated vessel by executing a program stored on the storage medium, the program comprising program steps indicative of the exponential relationship of or about 7/3 for each diameter [0017] (also see [0012]-[0016]). Several concepts are defined to formulate resistance scaling (power) laws [0075]. Structure-function scaling laws obtained from resistance scaling law. A mathematical model (the ¾-power scaling law) was derived in a symmetric vasculature to characterize the allometric scaling laws [0100]. Scaling law of the disclosure of the present application is diameter scaling relations [0104]. The resistance scaling laws (Equations #9, #12, and #13) are derived based on the relation of diameter ratio (DR=Di/Di-1) [0098]. Also see the calculations of the maximum diameter (Dmax) in eq. 2 [0057], eq. 9 [0085], eq. 11 [0092], eq. 12-13 [0093]-[0095], eq. 14 [0107], eq. 23 [0127], eq. 27 [0129].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Schmitt with calculating a maximum diameter of a other segments based upon the defined maximum diameter of the first segment and according to a power law; and using the calculated maximum diameter of the second segment to find a maximum diameter of another segment as taught by Kassab because it would help to determine the optimal diameter of a segment of a vessel to ensure optimal flow through based on the diameters of the other two segments of the vessel (see [0011] of Kassab).

Above noted combination do not teach selecting a stent in response to a maximum diameter of an end proximal segment and a maximum diameter of an end distal segment.
However, in the same field of endeavor, Binkert teaches stent-graft planning system is a web-based system that assists a physician in selecting and ordering the right stent-graft online in real-time. The stent-graft planning system provides a physician with a two-dimensional (2D) graphic model reflecting the individual vessel anatomy, e.g., aneurismal anatomy, and the selected stent graft in that anatomy. By comparing the graphic model with the image of the patient's vessels, the physician can note any assess the diameter of the aneurysmal portions of the aortic system, the diameter and length of the non-aneurysmal proximal neck for anchoring the stent, the diameter and length of the distal aortic/iliac neck, and the total length of the prosthesis required for spanning the length of the aneurysm with fixation into normal arterial tissue proximally and distally of the aneurysm [0007]. Upon the collected measurements and physician options, the stent graft is included in the graphic of the patient's vessels based upon the dimensions collected. This allows the physician to evaluate whether the stent graft is suitable for use in the patient [0075]. FIG. 8 is an example of an aortic aneurysm graphic and a definition of the various lengths and diameters used in characterizing the aneurysm and the vessels [0050]. TABLE 1 presents (notice all the diameters) a description of each reference numeral in FIG. 8 and a default size that is used to generate the initial 2D aortic aneurysm graphic 790 in real-time graphic region 302A [0106]. For maximum diameter of the aneurysm Dmax in second data window 1132. The entered value is checked to determine whether the entered value is within a range of valid values for maximal diameter of the aneurysm Dmax, for example, greater than 30 mm and less than 150 mm. If the entered value is outside the range of valid diameter values, the user is asked to re-check the input. After a valid value is entered in window 1132, aortic aneurysm graphic 790 is redrawn using that value and maximum diameter of the aneurysm Dmax is highlighted [0149].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references .

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt in view of Kassab and Binkert as applied to claim 1 and 11 above and further in view of Zilla et al (US 20070293932, December 20, 2007, applicant submitted prior art), (hereinafter “Zilla”).
Regarding the claims 7 and 17, Schmitt in view of Kassab and Binkert teaches all the limitations of the claims except for intima-media (IM) and the outer adventitial (OA) ratios.
However, in the same field of endeavor, Zilla teaches All data of thicknesses (e.g. IH thickness, AH thickness, media thickness) and ratios (e.g. proportion of smooth muscle cells in media layer) are mean values of individual measurements of microscopical composite images [0220].
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the Schmitt in view of Kassab and Binkert’s method of determining maximum diameter of the blood vessels; with IM to OA ratios as taught by Zilla because IM to OA ratios helps the calculation and reducing intimal hyperplasia in implanted vein segment in a venous graft using stents (abst of Zilla).

s 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt in view of Kassab and Binkert as applied to claims 7 and 1 above, and further in view of Suri (US 20110257545, October 20, 2011, applicant submitted prior art), (hereinafter “Suri”).
Regarding the claims 8 and 18, Schmitt in view of Kassab and Binkert teach all the limitations of the claims except for Gabor filter.
However, in the same field of endeavor, Suri teaches Characterization of carotid atherosclerosis and classification of plaque (abst). Features are extracted from the image based on Gabor decomposition. This is done basically by decomposing the image into multiple oriented spatial frequency channels, and then the channel envelopes (amplitude and phase) and used to form the feature maps [0204]. Two center frequencies of the Gabor filters (the lowest and the highest) are defined and based on the range of these center frequencies, an appropriate number of Gabor filters gi(x,y) is generated. The complex Gabor filtered images are then defined [0205].
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the Schmitt in view of Kassab and Binkert’s method of determining stenosis of the blood vessels; with Gabor filter as taught by Suri because Gabor filter helps to detect plaque but also classifies it into symptomatic and asymptomatic while giving a cardiovascular stroke risk score would immensely assist the doctors in managing atherosclerosis ([0006] of Suri).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to new references or any of the new combination of the references being used in the current rejection.
Further, regarding the claims 1 and 11, the applicant argues the following;
Schmitt relates to systems and methods for constructing a mean-diameter profile of a vessel via automated processing of intravascular images. See paragraph [0041]. Mean-diameter profiling, however, has several deficiencies including the inability to distinguish between normal and diseased segments and the inability to provide a reliable indication of the natural tapering of the vessel. See paragraph [0043]. To locate suitable normal reference cross sections, a user must manually search through a set of image frames within the regions where the diameter is largest to choose the best candidates. See Id. This can be an arduous and time-consuming process which is explained in further detail within paragraph [0043]. 
The claimed invention on the other hand, eliminates the manual process required by Schmitt, by iteratively performing a calculating step in which a maximum diameter of a segment is calculated based upon the defined maximum diameter of a previous segment according to a power law. 

As acknowledged by the applicant Schmitt teaches systems and methods for constructing a mean-diameter profile of a vessel via automated processing of intravascular images [0041]. In addition, it is very well known that in order to determine “mean diameter” min and max diameters are must be known. Schmitt teaches this Dmax as “automatically locating in an image of a blood vessel the lumen boundary at a position in the vessel and from that measuring the diameter of the vessel. From the diameter of the vessel and estimated blood flow rate (abst)”; “mean area is estimated as the average of the diameters of the proximal and distal reference segments” also see partially re-produced fig. 21 below as well as fig. 23-27.

    PNG
    media_image1.png
    128
    177
    media_image1.png
    Greyscale

It is very clear Schmitt teaches determining diameters of segments including the maximum diameters.
In addition, Kassab is relied on to clearly teach this claimed limitation. 
Kassab specifically teaches Identifying a diameter of a first segment, a second segment of the vessel, and determining a diameter of a third segment of the vessel based upon the diameter of the first segment and the diameter of the second segment (abst). A processor is [in an automated manner] operable to determine a diameter of a third segment of a bifurcated vessel based upon a diameter of a first segment of the bifurcated vessel and a diameter of a second segment of the bifurcated vessel based upon an exponential relationship of or about 7/3 for each diameter. Receiving data indicative of the diameter of a first segment of the bifurcated vessel and the diameter of a second segment of the bifurcated vessel from a system and determined diameter of the third segment of the bifurcated vessel [0017]. Several concepts are defined to formulate resistance scaling (power) laws [0075]. Structure-function scaling laws obtained from resistance scaling law. A mathematical model (the ¾-power scaling law) was derived in a symmetric vasculature to characterize the allometric scaling laws [0100]. Scaling law of the disclosure of the present application is further validated through diameter-length, volume-length, flow-diameter, and volume-diameter scaling relations [0104]. The resistance scaling laws (Equations #9, #12, and #13) are derived based on the relation of diameter ratio (DR=Di/Di-1) [0098]. Also 

The applicant further argues the following;
The originally filed specification teaches "natural lumen tapering is assumed to result primarily from branching of the coronary artery, in accordance with a power scaling rule derived from the analysis of blood flow in the coronary vasculature." See paragraph [0048]. In other words, the power law relies, in part, on the identification of the side branches to accurately determine natural lumen tapering. For this reason, independent claims 1 and 11 have been amended to clarify that the representation of the artery is divided into segments where "each segment is defined as a space between branches of the artery." Neither Schmitt, Ilegbusi, nor Kassab, individually or in combination, teach dividing a representation of the artery into segments defined as a space between branches of the artery or the claimed iterative process. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., identification of the side branches to accurately determine natural lumen tapering) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant also argues the following;
Furthermore, in the Action, the Examiner has acknowledged that the combination of Schmitt and Ilegbusi does not explicitly teach "using the calculated maximum diameter of the second segment to find a maximum diameter of another segment." See page 7 of the Action. Nevertheless, in formulating the rejections, the Examiner has contended that it would have been obvious to modify the method of Schmitt and Ilegbusi to include a step of using the calculated maximum diameter of the second segment to find a maximum diameter of another segment in view of Kassab. 


As also noted above, Kassab clearly teaches the calculations of the max diameters as stating “[0056] Equation #2 (the “diameter-length relation”) demonstrates a relationship between vessel diameter, the diameter of the most proximal stem, vessel length, and the cumulative vessel length of the crown: D D max = ( L L ma   x ) 3  ɛ ′ - 2 4  ( ɛ ′ + 1 ) ( 2 ) [0057] In Equation #2, D represents the vessel diameter, Dmax represents the diameter of the most proximal stem”; “[0083] As Equation #9, according to the disclosure of the present application, is applicable to any stem-crown unit, one may obtain the following equation: R max = K c  L max D max 4 ( 10 )
[0084] so that the following formula for Kc may be obtained: K c = R max  · D max 4 L max ( 11 ) [0085] Dmax, Lmax, and Rmax correspond to the most proximal stem diameter, the cumulative vascular length, and total resistance of the entire tree, respectively. In the non-dimensional form, Equation #11 can be written as: ( R c R max ) · ( D s D max ) 4 = A 1  ( L c L max ) ( 12 ).

For the reasons noted above, independent claims 1 and 11 are rejected in view of the cited prior art. Claims 2-10, 12-20 and 30, depending directly or indirectly from the independent claims, are likewise are rejected for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.